     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     BEATRICE NA, CSBN 303390
 4
     Special Assistant United States Attorney
 5          Social Security Administration
            Office of the General Counsel
 6          160 Spear St. Ste. 800
 7          San Francisco, CA 94105
            Telephone: (415) 977-8967
 8          Facsimile: (415) 744-0134
            E-mail: beatrice.na@ssa.gov
 9   Attorneys for Defendant
10                                     UNITED STATES DISTRICT COURT
11                                   EASTERN DISTRICT OF CALIFORNIA
12
                                                    )       Case No. 2:18-cv-02182-AC
13   DEBORAH JENSEN,                                )
                                                    )       MOTION FOR EXTENSION OF TIME FOR
14                     Plaintiff,                   )       DEFENDANT TO FILE ANSWER AND
                                                    )       CERTIFIED ADMINISTRATIVE RECORD
15            vs.                                   )       AND PROPOSED ORDER
                                                    )
16   NANCY A. BERRYHILL,                            )
     Acting Commissioner of Social Security,        )
17                                                  )
                                                    )
18                     Defendant.                   )
19
20            Defendant, though her undersigned attorney, hereby moves the Court to extend the time
21   for Defendant to file her Answer to Plaintiff’s Complaint and Certified Administrative Record
22   (CAR) by 30 days, from January 9, 2019 to February 8, 2019. This is Defendant’s first request
23   for an extension.
24            There is a good cause for this extension. The Agency’s component responsible for
25   preparing CARs, Office of Hearings Operations (OHO), has informed Defendant’s counsel on
26   January 8, 2019 that it needs additional time to produce and deliver a copy of the CAR to the
27   United States Attorney’s Office. Defendant’s counsel requests this additional time so that OHO
28


     Mot. & Prop. Order for Ext.; 18-2182-AC            1
 1   can complete the production and delivery of the CAR for filing with the Court and delivery to
 2   Plaintiff.
 3            Defendant’s counsel contacted Plaintiff at 916-678-8594 on January 8, 2019 and left a
 4   voicemail regarding Defendant’s request for an extension of time. Defendant’s counsel will also
 5   mail a copy of this filing to Plaintiff at 2040 Sutterville Road, #6 Sacramento, CA 95822.
 6            Defendant makes this request in good faith, with no intent to prolong proceedings unduly,
 7   and Defendant’s counsel apologizes to Plaintiff and the Court for the delay this extension may
 8   cause.
 9            Defendant also requests that all other deadlines in the Court’s Scheduling Order be
10   extended accordingly.
11
                                                     Respectfully submitted,
12
13   Dated: January 9, 2019                          MCGREGOR W. SCOTT
                                                     United States Attorney
14
                                               By:   /s/ Beatrice Na
15
                                                     BEATRICE NA
16                                                   Special Assistant United States Attorney

17                                                   Attorneys for Defendant

18
19
20                                                   ORDER

21   APPROVED AND SO ORDERED:

22
23   DATED: January 9, 2019

24
25
26
27
28


     Mot. & Prop. Order for Ext.; 18-2182-AC            2
